Citation Nr: 0125191	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-03 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for left 
knee pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
April 1989.  This case came to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim for bilateral knee 
pain.  The Board notes that additional medical evidence in 
support of the veteran's claim was received subsequent to the 
transfer of the case to the Board and the veteran waived RO 
consideration. 


FINDINGS OF FACT

1.  In May 1989, the RO denied service connection for 
bilateral knee pain.  The veteran did not appeal.

2.  The additional evidence submitted since the May 1989 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of 
service connection for a right knee disorder.

3.  There was an increase in severity of the veteran's pre-
existing right knee disorder during service which cannot be 
considered to be a natural progression of the disorder. 

4.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for left knee pain.

5.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for left 
knee pain is cumulative.



CONCLUSIONS OF LAW

1.  The May 1989 rating decision denying service connection 
for bilateral knee pain was final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a right knee disorder is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5100, 
et. seq., 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001).

3.  While the veteran's right knee disorder clearly and 
unmistakably pre-existed his military service, resolving of 
reasonable doubt in his favor, service connection is in order 
as the pre-existing right knee disorder was aggravated in 
service.  38 U.S.C.A. §§ 1131, 5102-7  (West 1991 & Supp. 
2001); 38 C.F.R. § 3.306 (2001).

4.  Evidence submitted pursuant to the veteran's petition to 
reopen his claim for service connection for left knee pain is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5100, et. seq., 7105 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board 
has conducted a complete and thorough review of the veteran's 
claims folder.  

A portion of section 5103A of the VCAA, which pertains to the 
duty to assist claimants, states that "[n]othing in this 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  Here, the Board finds that all 
pertinent evidence has been associated with the claims folder 
as regards these claims, and further assistance on the part 
of the VA is not warranted.  In addition, by virtue of the 
rating decision, statement of the case, supplemental 
statement of the case, and a July 2001 letter, the veteran 
and his representative were notified of the information 
necessary to substantiate his claims.  Accordingly, the Board 
may proceed with decisions of the veteran's claims without 
prejudice to him.  See Bernard v Brown, 4 Vet. App. 384 
(1993).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals of Veterans Claims (Court) has held that, 
when determining whether additional evidence is new and 
material, the VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
veteran does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
Hodge,155 F.3d at 1363.

As an aside, the Board notes that the regulations were 
recently amended to define "new" as not previously submitted 
and "material" as related to an unestablished fact necessary 
to substantiate the claim.  Under the amended regulations, 
if the evidence is new and material, the question is whether 
the evidence raises a reasonable possibility of 
substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, these regulations are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case.  

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, the 
RO determined that the veteran had not submitted new and 
material evidence to reopen his claim for bilateral knee 
pain.  

The RO initially denied service connection for bilateral knee 
pain in May 1989 on the basis that there was a right knee 
injury with bilateral knee pain existing prior to service.  
At that time, the evidence included the veteran's claim, 
service medical records, and the veteran's statements.  
Service medical records contain private medical records 
documenting a right knee injury in 1982.  Service medical 
records reflect complaints of right knee pain and history of 
intermittent swelling and giving way.  Medical records reveal 
findings of hypermobility of both patellae, ligament laxity, 
and chronic knee pain.  A December 1988 medical evaluation 
board noted the veteran's history of right knee surgery and 
his current complaints of bilateral knee pain.  The diagnoses 
was bilateral knee pain, status post surgery right knee for 
bipartite patella, existing prior to service and aggravated 
in service.   The veteran was discharged from service due to 
physical disability.  Based on this evidence, the RO, by a 
May 1989 rating decision, denied service connection for 
bilateral knee pain on the basis that the disabilities were 
not aggravated beyond their normal course during service.  
The veteran was notified of this decision in May 1989.  The 
veteran submitted a notice of disagreement in May 1990 and 
the RO issued a statement of the case in June 1990; however, 
a substantive appeal was not received.  Thus, the decision 
was final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2001).  

Right knee

In October 1999, the veteran attempted to reopen his claim.  
Evidence submitted in support of this claim include the 
veteran's statements, private medical records from 1991-1992 
and 2000, as well as a September 2001 opinion from a private 
physician.  The private medical records from 1991 to 1992 
show complaints and treatment of the right knee to include 
surgery of the right knee and a complaint of left knee pain.  
Private medical records from August and September 2000 also 
show complaints of right knee pain.  In a September 2001 
letter, Dr. A.M.D. Gordon noted that she had reviewed the 
veteran's claims file and pertinent medical records and 
opined that his right knee pain was aggravated during 
service.  The Board finds that this evidence is both new and 
material, and serves to reopen the claim.  38 C.F.R. 
§ 3.156(a).  

The claim having been reopened, the merits will be addressed 
by the Board in the decision that follows.  Service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 1991).  A preexisting injury or disease 
will be considered to have been aggravated by active military 
service, where there is an increase in disability during such 
service, unless there is specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2001).  Temporary flare-ups will not be 
considered to be an increase in severity.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 295 (1991).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during active service.  Aggravation may 
not be conceded, however, where the disability underwent no 
increase in severity during service.  38 C.F.R. § 3.306(b).  
The determination whether a preexisting disability was 
aggravated by service is a question of fact.  Doran v. Brown, 
6 Vet. App. 283, 286 (1994).
  
As noted above, VA has completed its duty to notify and 
assist the veteran in the development of his claim under the 
VCAA.  The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).   

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As set forth above, evidence of record shows that the veteran 
had complaints and treatment for right knee pain and 
bipartite patella on the right prior to service.  Service 
records reflect that the veteran served as a parachute rigger 
in the 82nd Airborne during service.  Service medical records 
show complaints of right knee pain with history of 
intermittent swelling and giving way.  Clinical findings 
included hypermobility of both patellae, ligament laxity, and 
chronic knee pain.  In December 1988, a Medical Evaluation 
Board reviewed the veteran's complaints and treatment and 
found that the veteran had bilateral right knee pain, status 
post right knee for bipartite patella, which existed prior to 
service and was aggravated in service.  The Medical 
Evaluation Board recommended discharge due to physical 
disability of 10 percent.  In April 1989, the veteran was 
given a physical disability discharge.   

The veteran's statements as well as his service medical 
records reveal that the veteran had right knee disorder prior 
to service.  Thus, the presumption of soundness at induction 
is rebutted and the only question for consideration is 
whether the disorder was aggravated in service.

Private medical records from July 1991 to March 1992 show 
complaints and treatment for right knee pain with effusion 
and trace instability.  In January 1992, the veteran 
underwent arthroscopic surgery of the right knee for torn 
meniscus with medial synovial plica.  Private medical records 
from August to November 2000 reflect complaints of right knee 
pain with history of right knee surgery.  X-rays revealed 
trace degenerative changes in the right knee.  In a September 
2001 opinion, Dr. Gordon, Director of Occupational Health for 
Washington Hospital Center, noted that the veteran 
experienced right knee problems prior to service, served as a 
parachute rigger during service, was treated for abnormal 
laxity, hypermobility and pain in the right knee during 
service, and continued to complain and receive treatment for 
his right subsequent to service.  According to Dr. Gordon, it 
is more likely than no that the veteran's preexisting right 
knee problem was aggravated by service.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b), an accurate determination of etiology 
is not a condition precedent to granting service connection; 
nor is "definite etiology" or "obvious etiology."  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

Based on the above evidence, the Board finds that the 
preponderance of the evidence establishes aggravation.  It is 
the judgment of the Board that the facts of this case warrant 
a grant of service connection for a right knee disorder on 
the basis of aggravation of the disability, even though it 
clearly preexisted the veteran's active service.  Moreover, 
the record does not contain a specific finding that the 
increase in the disability during service was due to the 
natural progress of the disease and there is no clear and 
unmistakable evidence to rebut the presumption of 
aggravation. 

In the Board's judgment and resolving doubt in the veteran's 
favor, the evidence of record does establish that there was 
an aggravation of the veteran's preexisting right knee 
disorder during service.  Accordingly, entitlement to service 
connection for a right knee disorder is established.

Left knee

As set forth above, the veteran's claim for bilateral knee 
pain was denied by the RO in May 1989 and the veteran was 
notified of his procedural and appellate rights in a May 1989 
letter.  Although the veteran filed a notice of disagreement 
and statement of case, a substantive appeal was not received.  
Thus, the May 1989 decision was final.  

Evidence submitted since the May 1989 decision consists of 
the veteran's statement, private medical records from 1991 to 
1992 and 2000, and a September 2001 private medical opinion.  

The Board considered the statement made by the veteran that 
he had left knee pain in service and has continued to 
experience such since service.  The Board acknowledges that a 
person is competent to report that on which he has personal 
knowledge and on which comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the 
extent that the veteran in the present case contends that he 
has a left knee disorder characterized by left knee pain and 
that such disorder resulted from or was aggravated during his 
service, such allegations are lay speculation on medical 
issues involving the etiology of a disability and, as such, 
do not bear directly and substantially to the claim on appeal 
and are not material.  See Pollard v. Brown, 6 Vet. App. 11  
(1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), (lay testimony attempting to diagnose frostbite or 
arthritis in service held to be not competent evidence for 
such purpose and thus not material); see also Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (1991)).  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Routen v. Brown, 10 Vet. App. 183 (1997).  More 
importantly, these contentions are duplicative of contentions 
made in connection with the veteran's prior claim.  Thus, 
this evidence is not new.  

Private medical records from 1991 to 1992 document complaints 
of left knee pain, but do not reveal diagnosis of any left 
knee disorder and refer to diagnoses pertaining to the right 
knee.  Private medical records from 2000 show no complaint or 
findings of left knee pain or disorder.  This evidence again 
is cumulative of that evidence before the RO in May 1989, 
i.e., that the veteran had left knee pain.

Moreover, in her September 2001 opinion, although Dr. Gordon 
refers to findings in 1991 medical records of bilateral 
instability, the focus of her discussion and opinion relates 
to the veteran's right knee disability.  Thus, it does not 
appear that Dr. Gordon's opinion relates to the left knee 
disorder.

Accordingly, the Board concludes that the evidence submitted 
since the May 1989 denial does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative, and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for left knee pain.  Thus, the Board 
must deny his petition to reopen his previously denied claim 
for service connection for left knee pain.  


ORDER

Service connection for right knee disorder is granted.

The veteran's petition to reopen his claim for service 
connection for left knee pain is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

